I would like 
first to congratulate His Excellency Mr. John Ashe on 
his election as President of the General Assembly at its 
sixty-eighth session, and I wish him every success in his 
mission. I would like also to express our appreciation 
to His Excellency Mr. Vuk Jeremi., President of the 
Assembly at its sixty-seventh session, for his efforts 
for the success of that session. I would like also to 
commend the efforts of His Excellency the Secretary-
General, Mr. Ban Ki-moon, to strengthen the role of the 
United Nations.

The international community faces many different 
problems related to peace and security, in addition to 
challenges facing the efforts made to solve disputes 
peacefully. This calls for strengthening the United 
Nations capacity to tackle these challenges and 
problems.

Peoples from different regions of the world are 
expecting the institutions of the international community 
to dedicate their efforts to finding solutions to the issues 
of poverty, hunger and sustainable development in a way 
that goes beyond simply convening conferences and 
adopting resolutions, and even beyond the necessary 
collective attention and campaigns that are called for 
from time to time, important as they might be.

Recently, the Arab region has experienced many 
historic events and accelerating change. It has witnessed 
turbulent events arising from popular movements and 
their forceful entry into the public and political arenas.

Stalemate continues to characterize the Arab-
Israeli conflict. That conflict is at the forefront of the 
issues threatening international peace and security, 
owing to the continued Israeli occupation and the 
injustices inflicted upon the Palestinian people, as 
well as the failure to reach a just and lasting peace in 
accordance with resolutions of international legality. 
The continued Israeli occupation of Palestinian and 
Arab territories cannot be accepted as normal. Its 
practices include the changing of the demographic 
conditions in those territories, particularly through the 
expansion of settlement activity, the Judaization of the 
city of Jerusalem, the unjust embargo against the Gaza 
Strip, and intensification of settlement activities in the 
occupied Syrian Golan and changing its status quo and 
demographics. This is not simply because such actions 
represent flagrant violations of international laws and 
covenants, but also because the Palestinian cause is a 
just cause and the historical injustice inflicted upon the 
Palestinian people must end.

The major international bodies were established 
on the basis of the right to self-determination in the 
aftermath of two world wars. It is unreasonable that 
they cannot do anything about the last remaining 
colonial issue in the world. 

Israel should realize that coercion and de facto 
policies do not bring security. It is wrong for it to 
establish a State that believes that the prospect for 
peace lies in subjugating other peoples, denying their 
rights and making that a priority over peace. 

There can be no security without peace. True 
peace can come about only through coexistence among 
peoples on the basis of good-neighbourliness, mutual 
respect and respect for the interests of all. The peace we 
desire is built upon dignity, justice and the principles 
of international legality, as well as United Nations 
resolutions and the Arab Peace Initiative, the principle 
of a two-State solution and the withdrawal of Israel 



from all occupied Arab territories. The experiences 
of different nations and peoples confirm that unjust 
settlements do not endure but only lead to new conflicts.

The continued de facto policy in Palestine will not 
make the issue disappear. It is actually becoming more 
complicated, because continuing settlement activities 
are leading to the destruction of the foundation for 
the establishment of a Palestinian State. The current 
status quo resembles a situation of apartheid under the 
domination of one State or even within a single State. 
That cannot but be grounds for fresh conflict, as no 
people could accept continued injustice and remain 
silent.

The inalienable national rights of the Palestinian 
people to establish their independent State, with 
Jerusalem as its capital and within the limits of 1967 
borders, as well as the right of return for Palestinian 
refugees, are not only an Arab demand; they also 
represent an international standard for testing the 
credibility of international legality, which should not 
be divisible. Just as the international community has in 
the past applied the principles of international legality 
to other crises in the world, we should apply the same 
legal principles to all issues. We therefore call upon 
the Security Council to uphold its responsibility to 
maintain international peace and security and to take 
the decisions necessary to stop all illegitimate Israeli 
practices.

Destructive actions and appalling massacres, 
including the policy of scorched earth and the 
destruction of cities, continue to be carried out by the 
Syrian regime against its peoples, crossing all red lines 
dictated by ethics and mandated by law, particularly in 
view of the regime’s use of chemical weapons against 
the Syrian people.

It is unfortunate that the perpetrators of those 
brutal crimes and massacres, which have shocked every 
human conscience, are, undeterred, enjoying impunity 
from accountability. That raises questions about the 
credibility of the human rights and international legality 
mechanisms of the international community.

The issue is not whether or not Syria possesses 
chemical weapons, because Syria is a State that is in 
conflict with another State that possesses chemical, 
biological and even nuclear weapons. The issue is the 
use of such weapons by the regime against its own 
people. The Syrian people did not rise up in order to 
place Syrian chemical weapons under international 
supervision. They did so in order to get rid of despotism 
and corruption and to put an end to the injustice they 
have been facing.

We all know that the responsibility for the failure 
to impose the political settlement we would all prefer 
for Syria is due basically to the Security Council’s 
inability to take the decisions required to put an end 
to the bloodshed and to the continued intransigence of 
the Syrian regime and its rejection of all regional and 
international initiatives.

From that perspective, the decision-making process 
in the Security Council must change, since it lacks 
fairness and objectivity. It has also become a major 
obstacle to the maintenance of international peace and 
security and to the punishment of war criminals and 
perpetrators of crimes against humanity. We therefore 
reiterate the importance of accelerating comprehensive 
reform of the Security Council in order to make it more 
capable of dealing objectively with global challenges 
and responding to the aspirations of peoples. That can 
be achieved only through equitable representation of 
the international community in the Council, so that it 
can become expressive of democracy in international 
multilateral efforts. 

While it is obviously impossible for any decision 
to be taken in the Council without the support 
of the majority of the permanent member States, 
decision-making should not be monopolized in the long 
term by one or two States.

I take this opportunity to call upon our Syrian 
brothers to unify their ranks in order to initiate a 
transitional period leading to the establishment of 
a governing system that guarantees freedom and 
dignity for all Syrians, without discrimination on the 
grounds of gender, nationality, sect or creed. These 
large numbers of martyrs have not fallen and all these 
sacrifices have not been made by this great people so 
that despotism could be exchanged for chaos or another 
kind of despotism. 

The Arab Spring revolutions, during which the 
Arab people have risen up, calling for freedom, dignity 
and social justice, are now facing difficulties that seem 
to be aimed at reversing the march of time. As such 
difficulties had been anticipated, it is strange that 
certain politicians have not been able to avoid even 
expected problems.

Anyone who knows the reality of the issues in the 
Arab region and their historical context knows that these 



revolutions have taken place in the context of a long-
term historical process similar to those experienced 
previously by various peoples in Europe, America, Asia 
and Africa. The path to a just rule and to meeting the 
demands of peoples in all States of the world has never 
been easy; it has always been replete with sacrifices. 
It is not easy to follow such a path with patience and 
determination. Rarely have there been revolutions that 
have not been followed by desperate attempts by former 
regimes to abort them. That is why wise people always 
prefer that regime change should take place through a 
process of gradual reform. 

But we also know very well that in some cases, in 
our region and in other regions of the world, change 
could not have taken place through reform. We should 
not jump to hasty conclusions about the future of the 
Arab revolutions. This is a historical necessity and a 
long-term one. It is clear that things in the Arab world 
will not revert to the way they were and that the Arab 
peoples have become more aware of their rights and 
more involved in the public domain.

The State of Qatar has always opted to be an active 
and effective party playing a constructive role at the 
international level through its balanced economic 
and political relations at the bilateral and multilateral 
levels. We will continue to take that approach, so that 
the State of Qatar can uphold its responsibilities and 
commitments at the national, regional and international 
levels. The State of Qatar aims to be a hub for dialogue 
and discussion among various parties to conflicts and 
not to be a party to such conflicts. We aim also to create 
opportunities for cultural and informational dialogue 
between peoples.

In that context, the process of reform and 
modernity initiated by Qatar, which has made it a State 
of institutions and one that is interacting positively 
with the international community, was achieved 
only through a genuine commitment to applying 
the rule of law and principles of good governance, 
combating corruption, protecting human rights and 
basic freedoms, empowering women to participate in 
public life on an equal footing with men, and creating 
a healthy environment for children. In addition, our 
national policies have always focused, as a priority, on 
the concerns of young people and on creating a suitable 
educational environment for them aimed at ensuring 
the maximum use of their capacities. 

The proliferation of weapons of mass destruction, 
in particular nuclear weapons, in the Middle East is 
a very alarming issue. In that context, I affirm the 
position of the State of Qatar that every State in the 
region has an absolute right to use nuclear power for 
peaceful purposes in accordance with the standards 
and procedures of the International Atomic Energy 
Agency. We also look forward to convening the Helsinki 
conference as a step that contributes to the efforts 
aimed at making the Middle East a zone free of nuclear 
weapons and other weapons of mass destruction.

The issue of climate change remains at the top of 
our concerns, with all its ramifications for the global 
system as a whole. In that regard, I would like to 
confirm and reiterate the commitment of the State of 
Qatar to continued cooperation with the international 
community in facing that challenge and implementing 
the measures agreed upon during the eighteenth 
session of the Conference of the Parties to the United 
Nations Framework Convention on Climate Change, 
which was hosted by Qatar at the end of last year, in 
order to develop a road map for tackling the negative 
environmental and economic consequences of that 
dangerous phenomenon.

It is worth mentioning that the State of Qatar has 
gone a long way towards implementing the initiative 
of the Global Dry Land Alliance, which it launched 
in order to establish an international organization that 
would tackle the implications of that phenomenon. 
That proposed organization will complement the work 
of the other relevant international organizations in 
combatting desertification and drought and preserving 
the environment without duplicating their work. I call 
upon all Member States to support that initiative.

The State of Qatar participates as an active and 
effective partner in efforts to achieve sustainable 
development at the international level. We have pledged 
to allocate the required percentage of our gross national 
product for the least developed countries, in addition 
to the humanitarian and relief assistance that our State 
provides in cases of emergency and disaster.

In that context, the State of Qatar has achieved the 
majority of the Millennium Development Goals and is 
working towards achieving all the Goals before 2015, as 
demonstrated by United Nations and regional reports in 
that field.
